OPINION OF THE COURT
Motion by plaintiffs landlords for reargument of motion for leave to appeal granted and, upon reargument, leave to appeal granted.
Motion by City Rent Agency for leave to appeal granted. On the court’s own motion, leave to appeal granted to the City of New York.
Motion by intervenors tenants and tenants’ coalition for reargument of motion for leave to appeal granted and, on reargument, leave to appeal granted.
Motion by plaintiffs landlords for amendment of this court’s order of September 14, 1978, denied as unnecessary inasmuch as the provisions of that order, including the directions authorizing collection of rent increases subject to escrow deposits, continue in full force and effect pending determination of the appeals as hereinafter enlarged. [See 45 NY2d 822.]
Motion by plaintiffs landlords to add to any appeal the new issue as to validity of the October 12, 1978 approval of Local Law No. 76 of 1977 of the City of New York by the State Commissioner of Housing and Community Renewal granted to the extent that the parties be advised that on the argument of the appeals the court will consider the validity of the October 12, 1978 approval of Local Law No. 76 of 1977 of the City of New York by the State Commissioner of Housing and Community Renewal, as well as the propriety and desirability of the court’s determining that issue on such appeals.
On the court’s own motion, pursuant to CPLR 1003 the State Commissioner of Housing and Community Renewal is joined to the appeals herein as defendant-respondent; plaintiffs-appellants Myron Mayer and others directed with reasonable dispatch to serve on the State Commissioner of Housing and Community Renewal by personal service a copy of the order of this court entered on this motion, three copies of the *930record on the appeals (which shall be deemed to be service of all pleadings in the action), and three copies of all briefs submitted in the appeals.
Appeals set down for argument on November 29, 1978, appellants’ briefs to be served and filed on or before November 7 and respondents’ on or before November 17, 1978.